1

2

3

4                              UNITED STATES DISTRICT COURT

5                                      DISTRICT OF NEVADA

6                                                  ***

7     CATHERINE MARTIN,                              Case No. 2:18-cv-02056-MMD-CWH

8                                     Plaintiff,                      ORDER
             v.
9
      WALMART INC. and DOES I through X,
10    inclusive,

11                               Defendants.

12

13   I.     SUMMARY

14          The Court issued an order to show cause why this action should not be remanded

15   for lack of subject matter jurisdiction on October 30, 2018. (ECF No. 6.) The Court has

16   reviewed Defendant Walmart Inc.’s response (ECF No. 8). For the following reasons, the

17   Court will remand this action.

18   II.    LEGAL STANDARD

19          Federal courts are courts of limited jurisdiction, having subject-matter jurisdiction

20   only over matters authorized by the Constitution and Congress. U.S. Const. art. III, § 2, cl.

21   1; e.g., Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). A suit filed

22   in state court may be removed to federal court if the federal court would have had original

23   jurisdiction over the suit at commencement of the action. 28 U.S.C. § 1441(a). However,

24   courts strictly construe the removal statute against removal jurisdiction, and “[f]ederal

25   jurisdiction must be rejected if there is any doubt as to the right of removal in the first

26   instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (emphasis added). The

27   party seeking removal bears the burden of establishing federal jurisdiction. Durham v.

28   Lockheed Martin Corp., 445 F.3d 1247, 1252 (9th Cir. 2006).
1           To establish subject matter jurisdiction pursuant to diversity of citizenship under §

2    1332(a), the party asserting jurisdiction must show: (1) complete diversity of citizenship

3    among opposing parties and (2) an amount in controversy exceeding $75,000. 28 U.S.C.

4    § 1332(a). Where it is not facially evident from the complaint that $75,000 was in

5    controversy at the time of removal, a defendant seeking removal must prove, by a

6    preponderance of the evidence, that the amount in controversy requirement is met. Valdez

7    v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004).

8           Under a preponderance of the evidence standard, a removing defendant must

9    “provide evidence establishing that it is ‘more likely than not’ that the amount in

10   controversy exceeds” the jurisdictional minimum. Id. at 1117 (citations omitted). As to the

11   kind of evidence that may be considered, the Ninth Circuit has adopted the “practice of

12   considering facts presented in the removal petition as well as any ‘summary-judgment-

13   type evidence relevant to the amount in controversy at the time of removal.’” Matheson v.

14   Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003) (quoting Singer v.

15   State Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997)). Conclusory allegations

16   are insufficient. Matheson, 319 F.3d at 1090 (citation omitted).

17   III.   DISCUSSION

18          The Complaint seeks general damages in excess of $10,000, damages for medical

19   expenses in an amount according to proof, damages for loss of income in an amount

20   according to proof, and reasonable attorney’s fees and cost of suit. (ECF No. 1-2 at 5.)

21   Plaintiff’s initial disclosures to Defendant specify past medical expenses of $39,050.04 but

22   do not specify the amount of future medical expenses, loss of wages and earning capacity,

23   or loss of household services. (ECF No. 1-4 at 11.) Defendant argues that the Court may

24   infer that damages will exceed $75,000 from Plaintiff’s allegation that she has suffered

25   “permanent and disabling conditions.” (ECF No. 8 at 4-5; ECF No. 1-2 at 5.) Defendant

26   bases its argument on Martinez v. Wal-Mart Stores, Inc., 2:08-cv-01823-RLH-RJJ, ECF

27   No. 11 (D. Nev. May 4, 2009). There, Chief Judge Roger Hunt found that the amount in

28   controversy exceeded $75,000 when Plaintiffs acknowledged that their claims were worth

                                                  2
1    at least $50,000 and sought compensation for cognitive impairment due to head injury,

2    impairment of earning capacity, future medical treatment, and lost wages. Id. The Court

3    finds Defendant’s argument unpersuasive. Plaintiff has identified past medical expenses

4    that are less than the $50,000 considered in Martinez, and Plaintiff has been less specific

5    about her injuries—she has not alleged in the Complaint that she has suffered cognitive

6    impairment, for instance. Further, while Plaintiff’s initial disclosures reflect testing for brain

7    injury, the results of that testing are not apparent. (See ECF No. 1-4 at 10.) Defendant has

8    not carried its burden of showing that the amount in controversy exceeds $75,000 by a

9    preponderance of the evidence.

10          Accordingly, the Court will remand this action for lack of subject matter jurisdiction.

11   IV.    CONCLUSION

12          It is therefore ordered that this action is remanded. The Clerk is instructed to close

13   this case.

14          DATED THIS 28th day of November 2018.

15

16                                                        MIRANDA M. DU
                                                          UNITED STATES DISTRICT JUDGE
17

18

19
20

21

22

23

24

25

26

27
28

                                                     3
